Case 4:20-cv-00785-ALM Document 7-1 Filed 01/07/21 Page 1 of 1 PageID #: 522




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

PUSH DATA LLC,

             Plaintiff,                       Civil Action No. 4:20-cv-785-ALM
      v.

INTER-CONTINENTAL HOTELS                       DEMAND FOR JURY TRIAL
GROUP, INC.,

             Defendant.


                   [PROPOSED] ORDER GRANTING PLAINTIFF’S
                     MOTION TO EXTEND SERVICE DEADLINE

      Upon consideration of the Motion to Extend Service Deadline:

      IT IS ORDERED that the motion is granted, and the new deadline for service of

summons and Complaint is February 8, 2021.
